DETAILED ACTION
Acknowledgements
The amendment filed 01/14/2022 is acknowledged.
Claims 1-15 and 24-25 are pending.
Claims 1-15 and 24-25 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment/Arguments
Claims 1-2, 7-10 and 15 are amended.

Claims 24-25 are newly added.
Regarding applicant’s arguments on Rejections Under 35 U.S.C. §101, the arguments have been fully considered and are persuasive.  The previous rejection under 101 has been withdrawn.
Regarding applicant’s arguments on Rejections Under 35 U.S.C. §103, the arguments have been fully considered.  Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Cahn discloses a security . 
Applicant argues  “nothing in any combination of the Cahn and/or Miller references teaches (or even suggests) the following features in addition to the other features of independent claim 1:”, Examiner respectfully disagrees.
With respect to claims 1 and 9 limitation “receiving, using at least one processor, the one or more borrowable securities into a first account associated with a token generator;” Cahn ¶0042 discloses “The account owner then transfers his securities to depository 3 (including paper certificates, demand certificates and the like) as well as any cash he wishes to place on account.) where “depository 3” maps to the “first account”
With respect to claims 1 and 9 limitation “generating, using at least one processor, a digital token indicating one or more borrowing parameters and identification of  the one or more borrowable securities and at least one of an owner or a beneficial owner of the one or more borrowable securities;” Cahn ¶0155 discloses “broker 2 can invoke the loan process by creating a "BORROW SECURITIES" message 82 as shown in FIG. 20.” where the “borrow securities message 82” is the digital token.  Fig. 20 illustrates the various borrowing parameters and IDs of securities and owner. 
With respect to claims 1 and 9 limitation “transferring the share borrowing right to the winning bidder by cryptographically signing, with a first cryptographic key of the first account and using at least one processor, a transaction transferring the digital token from the first account associated with the token generator to a second account associated with the winning bidder.” Cahn ¶0105 discloses “The process begins with the creation of a TRANFER message 45 by depository 3 (step 46). TRANSFER message 45 is then signed by depository 3 and transmitted to broker 2 (step 47). Upon receipt, broker 2 retrieves the depository information and accesses its public key to use in verifying the signature (step 48)… broker 2 may then go forward with the sale and, ultimately, deposit the received funds with account owner 1 (step 52) by the settlement date.” where the “transfer message 45” is the digital token. Miller ¶0026 discloses “the term "auction" means a system of trading securities wherein one or more winning bidder purchases a security for some bid amount.” 
	Therefore, Cahn in view of Miler discloses these limitations.  

As explained above, message is a digital token. For example, the “transfer message 45” is a digital token.  “digital token generator” is interpreted as an instructions to generate token in a certain manner. Cahn discloses a digital token (message) is generated in a certain manner (Cahn, Fig. 45).  Therefore, Cahn discloses “digital token” and “digital token generator”.   
Please refer to pages 4-8 of this office action for detail on 103 rejections.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20130006840A1 (“Cahn”) and in view of US Application Publication US20070136181A1 (“Miller”).

Regarding claim 1 and 9, Cahn teaches:
receiving, using at least one processor, inventory of one or more borrowable securities; (¶¶0042, 0152, 0154)
transmitting, using at least one processor, trading authorization of a share borrowing right of the one or more securities to a computer implemented alternative trading system; (¶¶0037, 0154)
receiving, using at least one processor, notification of a buyer of the share borrowing right from the computer implemented alternative trading system;(¶0072)
receiving, using at least one processor, the one or more borrowable securities into a first account associated with a token generator; (¶¶0042, 0045-0046, 0093, 0152)
generating, using at least one processor, a digital token indicating one or more borrowing parameters and identification of  the one or more borrowable securities and at least one of an owner or a beneficial owner of the one or more borrowable securities; and (Fig. 20; ¶¶0037, 0154-0155)
transferring the share borrowing right to the winning bidder by cryptographically signing, cryptographically signing, with a first cryptographic key of the first account and using at least one processor, a transaction transferring the digital token from the first account associated with the token generator to a second account associated with the winning bidder. (Figs. 10-11; ¶¶0093, 0105)
Cahn does not explicitly disclose:
trading is auction, 
buyer is winning bidder,
However, Miller discloses:
trading is auction, (¶0026)
buyer is a winning bidder, (¶0026)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Depository-based Security Trading System of Cahn by adding the feature of security auction in accordance with the teaching of Miller.  This modification provides an efficient trading option for the users of Cahn’s system.

Regarding claims 2 and 10, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
wherein cryptographically signing, with a first cryptographic key of the first account and using the at least one processor, the transaction of the digital token comprises electronically signing, using the at least one processor, with a private key of the first account, and (¶0105)
wherein the computerized method further comprises generating using  the at least one processor, a baseline price at which bidding can begin.(¶0149)

Regarding claims 3 and 11, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
wherein the baseline pricing includes a fee payable to the at least one of the owner or the beneficial owner of the one or more borrowable securities, (¶0149)
wherein the computerized method further comprises paying, using the at least one processor, the fee to the at least one of the owner or the beneficial owner of the one or more borrowable securities.(¶0149)

Regarding claims 4 and 12, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
wherein generating, using the at least one processor, the digital token including the one or more borrowing parameters comprises generating the digital token with a bid amount to borrow the one or more borrowable securities, and wherein the computerized method further comprises: (Fig. 20)
requesting, using at least one processor, recordation of the digital token and ownership of the digital token on a distributed ledger. (¶¶0043, 0093)

Regarding claims 5 and 13, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
communicating, using the at least one processor, the transaction of the digital token to the distributed ledger. (Figs. 1, 9-10; ¶0026-0027, 0048)

Regarding claims 6 and 14, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
before generating the digital token, receiving, using the at least one processor, confirmation from a distributed ledger that the one or more borrowable securities are in the first account.(¶0075)

Regarding claims 7 and 15, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
communicating, using the at least one processor, a final auction price to the computer implemented alternative trading system; and (Fig. 14; ¶0139)
authorizing, using the at least one processor, a resale of the digital token in a secondary market. (¶0154)

Regarding claim 8, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
wherein receiving, using the at least one processor, the inventory of the one or more borrowable securities comprises:
receiving, using the at least one processor, the inventory of at least two different securities;(¶0042)
wherein transmitting, using the at least one processor, the auction authorization of the share borrowing right of the one or more borrowable securities to the computer implemented alternative trading system comprises:
transmitting, using the at least one processor, the auction authorization of the share borrowing right of the at least two different securities to the computer implemented alternative trading system; (¶¶0037, 0042, 0154)
wherein receiving, using the at least one processor, the one or more borrowable securities into the first account associated with the token generator comprises:
receiving, using the at least one processor, the at least two different securities into the first account associated with the token generator, and (¶0042)
wherein generating, using the at least one processor, the digital token including the one or more borrowing parameters and the identification of the one or more borrowable securities and the at least one of the owner or the beneficial owner of the one or more borrowable securities comprises:
generating, using the at least one processor, the digital token including the one or more borrowing parameters and the identification of the at least two different securities and the at least one of the owner or the beneficial owner of the at least two different securities. (Fig. 20; ¶¶0037, 0042, 0154-0155)

Regarding claims 24-25, Cahn in view of Miller discloses all the limitations as described above.  Cahn further discloses:
wherein cryptographically signing, using the at least one processor and the first cryptographic key of the first account, the transaction of the digital token comprises electronically signing, using the at least one processor, with a private key of the first account. (Fig. 11, item 47; ¶0105)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685   

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685